OPINION

Per Curiam:

The district court - denied the post-conviction petition of Justice to reduce concurrent sentences for convictions of two counts of robbery. Justice claimed that his sentence was the result of an incorrect presentence report which reflected that he had been convicted of two prior felonies when in fact he had only been convicted of one. Consequently, he contends that he was denied due process.
The record shows that the recommendation of those who prepared the presentence report would have been the same notwithstanding the mistake. Moreover, it is clear that the judge did not primarily rely upon the incorrect information. He considered the fact that Justice was on parole when he committed the robberies and used a firearm in committing them. In these circumstances we do not perceive a denial of due process.
Affirmed.